                    Case 1:19-cv-01150-EAW Document 2 Filed 08/28/19 Page 1 of 4


AO 440 (Rev. 06/12) Summons in a Ciyil Action


                                     UNrrpp Srarss Drsrrucr Counr
                                                             for the

                                                  Westem District of New York


             UNITED STATES OF AMERICA                          )
                                                               )
                                                               )
                                                               )
                            Plainnf6)                          )

                                v.
                                                               )
                                                                       Civil Action No.   1:19-cv-1150
                                                               )
              QUAL ECON LEASE CO, INC                          )
                                                               )
                                                               )
                                                               )
                           Defendan(s1                         )

                                                SUMMONS IN A CIVIL ACTION

To:   (Dele,rdant s name and address)   QUAL ECON LEASE CO, lNC.
                                        3109 DELAWARE AVENUE
                                        KENMORE, NEW YORK 14217




          A lawsuit has been filed against you.

         Within 2l days after service of this summons on you (not counting the day you received it)       or 60 days if you
are the United States or a United States agency, or an officer or employee    ofthe United States
                                                                                                       -
                                                                                                  described in Fed. R. Civ-
P. l2 (a)(2) or (3)   you must serve on the   plaintiff an answer to the attached complaint or a motion  under Rule l2 of
                      -
the Federal Rules ofCivil Procedure. The answer or motion must be served on the plaintiff or         plaintiffs attomey.
whose name and ad&ess are: Kevin O. Robinson, Assistant U.S. Attomey
                               United States Attomey's Office
                               Westem District of New York
                               '138 Delaware Avenue
                               Buffalo, New York 14202


        Ifyou fail to respond, judgment by default will be entered against you for the reliefdemanded in the complaint.
You also musl file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:     8/28/2019
                                                                                     Signature of Cler* or Deputt'Clerk
                       Case 1:19-cv-01150-EAW Document 2 Filed 08/28/19 Page 2 of 4


AO 440 (Rev. 06/ 12) Summons in aCivil Aclion(Page 2)

 Civil Action No.

                                                      PROOF OF SERVICE
                       (This section should not beJiled b'ith lhe courl unless rcquired by Fed R- Civ. P. a                               @

           This summons for        (ndne of   indieiAal ahd title, if any)

was received by me on (&rte)


           -l   I personally served the summons on the individual at                  rplacer

                                                                                            on (date)                                     ;or

           O I left the summons       at the individual's residence or usual place ofabode with /aaze.l

                                                                         , a person   ofsuitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the          individual's last known address; or

           O    I served the summons ofl hame           of indiridual)                                                                            , who is
           designated by law to accept service ofprocess on behalf of                     (name   oforyanization)

                                                                                            ol   (date)                                    OT



           a, I retumed     the summons unexecuted because                                                                                             OT



           A    Other tspecif t,




           My fees are     $                        for travel and $                              for services, for    a total   of   $         0.00


           I declare under penalty ofperjury that this information is true



 Date:
                                                                                                          Server's signalure



                                                                                                      Printed name and tille




                                                                                                          Server's address


 Additional information regarding attempted service. etc:
                   Case 1:19-cv-01150-EAW Document 2 Filed 08/28/19 Page 3 of 4


AO 440 (Rev.06/12) SumEons in a Civil Acoon


                                      UNrrpp Srarps Drsrrucr Counr
                                                                for the

                                                     Westem District of New York


             UNITED STATES OF AMERICA                             )
                                                                  )
                                                                  )
                                                                  )
                            Plointiff(s)                          )
                                                                  )       Civil Action No.   1:19-cv-1150
                                                                  )
  CLEAR ALTERNATIVE OF WESTERN N.Y., INC.                         )
            d/b/a G&G Petroleum                                   )
                                                                  )
                                                                  )
                            Defendont(s)                          )

                                                  SUII{MONS IN A      CryIL ACTION

To:   lDefendant s rune and address)       CLEAR ALTERNATIVE OF WESTERN N.Y., lNC.
                                           d/b/a G&G Petroleum
                                           3109 DELAWARE AVENUE
                                           KENMORE, NEW YORK 14217




          A lawsuit     has been filed against you

          Within   2l
                    days after service ofthis summons on you (not counting the day you received it)    or 60 days ifyou
                                                                                                            -
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. l2 (a)(2) or (l)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule l2 of
                        -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiffor plaintilfs attomey,
whose name and address are: Kevin D. Robinson, Assistant U.S. Attomey
                                  United States Attomey's Office
                                  Westem District of New York
                                  '138 Delaware Avenue
                                  Buffalo, New York '14202


       Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file youl answer or molion with the court.



                                                                             CLERK OF COURT


Date       8/28/2109
                                                                                       Signoture ofClerk or Depxry Clerk
                       Case 1:19-cv-01150-EAW Document 2 Filed 08/28/19 Page 4 of 4


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                      PROOF OF SERYICE
                       (This seaion should not befiled tith the court unless rcquired by Fed R. Ciu P. a                       (l)
           This summons for (nane         oJ   individual and titte, if any)

was received by me on (dote)


           O I personally served        the summons on the individual at lplacel
                                                                                           on dak)                                  or

           tr   I left the summons at the individual's residence or usual place ofabode with                      rnanreT

                                                                         , a person   of suilable age and discretion who resides there,
           on tdate)                                 , and mailed a copy to the        individual's last known address: or

           0    I served the sumfions on hlo e ofihdiridual)                                                                               , who is

            designated by law to accept service ofprocess on behalf of                    (name oforganizarion)

                                                                                           on (date)                               :or

           I    I returned the summons unexecuted because                                                                                       :or

           A    Othet (stxcrfyt:




           My fees are $                             for travel and S                           for services, for a total of   S         0.OO



           I declare under penalty of perjury that this information is true.



 Date:
                                                                                                       Sener's signature



                                                                                                   Printed name and title




                                                                                                       Seruer's address


Additional information regarding attempted service, etc:
